NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOHN W. BROTHERTON,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D16-4463
DEPT. OF REVENUE, O/B/O WINEEN               )
ANN BROTHERTON,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Pinellas
County; Thomas M. Ramsberger, Judge.

Laura A. Olson of The Law Office of Laura
A. Olson, P.A., Tampa, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, Carrie R. McNair, Assistant
Attorney General, and Toni C. Bernstein,
Tallahassee (substituted as counsel of
record), for Appellee.


PER CURIAM.


             Affirmed.


KHOUZAM, SLEET, and BADALAMENTI JJ., Concur.